DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 6 April 2021, on a national stage application filed 9 March 2016, which claims foreign priority to an application filed 10 September 2013.
Claims 1-12 have been amended.  
Claims 1-12 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-12 under 35 USC 112 have been withdrawn and replaced by new rejections to the claims, in view of the amendments to the claims. Please see below for further details.  


Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain lines of insufficient weight that make the drawings . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation set of data containers personal information.  Further, the marked up copy of the claims contain a word storing that is underlined and stricken.  It is unclear how to interpret this limitation.

Claim 2 recites the limitation sad other patient provider communication system in the final element. There is insufficient antecedent basis for this limitation in the claim. It is unclear how to interpret this limitation.

Claim 3 recites the limitation storing limited medical data public access in an emergency situation. It is unclear how to interpret this limitation.

Claim 3 recites the limitation an information container. Claim 6 recites the limitation the Information Container. It is unclear why these are capitalized differently. 

Claim 6 recites the limitation by uan. It is unclear how to interpret this limitation.

Claim 7 recites the limitation to be updated and synchronized, with transcript. It is unclear why there is a comma here.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Diller (U.S. Pat. Pub. No. 2009/0076849 A1) further in view of Borchers et al. (U.S. PG-Pub 2010/0262761 A1), hereinafter Borchers.

As per claim 1, Diller discloses a portable secure health records system capable of providing communication of a person's personal health records between at least one patient and at least one service provider or between at least two service providers in a secure 5 environment [Diller: Figures 7a, 8], 
wherein said system comprises at least one unique portable personal health record (PHR) device [Diller: para. 0034 – flash kit includes portable device, preferably flash drive; para. 0052 – flash drive reader is interoperable with flash drive; para. 0054 - flash drive reader can be portable.], a PHR Host [Diller: para. 0042 - flash kit includes home flash software system that is loaded and resides on the patient’s home computer system.] and a patient provider communication system [Diller: para. 0062 – flash kiosk system is preferably located in physician’s office.] and wherein: 
said communication between PHR device and patient provider communication system comprises synchronization of personal health record (PHR) data, said 10 synchronization being completed in secure environment [Diller: para. 0056 - Flash database system permits comparisons and/or syncing of medical records and information between flash drive, the flash data management system, and physicians', hospitals', and pharmacies' application databases; para. 0058 - After authentication is completed, the patient's encrypted medical records stored on flash drive can be extracted and then compared against current electronic medical records and digitized hardcopy medical records in medical application databases and flash data management system.]. 
wherein said PHR device [Diller, paragraphs 34, 38, 52 and 54.] comprises: 
a plurality of data containers configured to select one or more storage regions of the PHR device storing encrypted PHR data, wherein the one or more storage regions are dynamically changed to store additional PHR data [Diller stores encrypted data in a plurality of containers, see Fig. 2, wherein the system selects the appropriate storage container based on the type of data being stored, such as Patient Medical Records Module and Patient Information Module, see paragraphs 36, 40 and 67. It is the Office’s position ; and 
an operating-system specific partitions and OS specific executable files for Windows, Macintosh and Linux [Diller, paragraph 40 discloses an operating-system specific partition of the PHR device, and OS specific executable files.] and 
... a resident electronic health record (EHR) application configured to manage the encrypted PHR data, the EHR application executable by the PHR host operating system [Diller discloses a home flash software system that is installed on the user’s computer from a CD-ROM, and can extract the patient’s medical records and patient information from the PHR device, see paragraph 42.].
 
Diller fails to explicitly disclose: 
	three OS specific partitions, one for Windows OS, one for Linux and one for Mac OS, each having an application to manage data [In Diller, the application to manage data is contained on the user’s computer.].

Borcher teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide three OS specific partitions, one for Windows OS, one for Linux and one for Mac OS three OS specific partitions, one for Windows OS, one for Linux and one for Mac OS, each having an application to manage data (Borcher, paragraph 51, system provides three OS partitions for three separate OS’s; the OS’s are applications to manage data.) to provide a flash memory data storage device that can be utilized by multiple OS’s. 

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify Diller’s patient-managed medical records system to include providing three OS specific partitions, one for Windows OS, one for Linux and one for Mac OS, each having an application to manage data, as taught by Borcher, in order to provide a more efficient way of providing software to view data on a portable patient device. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 4, Diller/Borcher disclose claim 1, discussed above. Diller also discloses wherein said portable personal health record (PHR) device is a physical storage device [Diller: para. 0010 - The system utilizes a portable, preformatted Universal Serial Bus flash drive (“USB flash drive”) on which patients can carry their own medical records and information.].


Claims 2, 3, 5, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diller/Borcher, further in view of Winbush, III (U.S. Pat. Pub. No. 2011/0151837 A1), hereinafter Winbush.

As per claims 2 and 5, Diller/Borcher disclose claim 1, discussed above. Diller also discloses:
2.	wherein said PHR device comprises a rule based communication engine [Diller: para. 0052 – flash drive reader allows interfacing with medical application databases; flash drive reader permits full interaction with universal flash system, to sync medical records and information],
and at least one set of data containers personal information, said PHR device being hosted on said PHR Host [Diller: para. 0067 – USB flash drive includes patient medical records; and para. 0042 - flash kit includes home flash software system that is loaded and resides on the patient’s home computer system and is interoperable with flash drive.],
20 said patient provider communication system comprises of at least 1 patient provider communications system(s) independently communicating with said PHR device, [Diller: para. 0056 – flash database system permits comparison and syncing of medical records and information between flash drive, flash data management system, and physicians application databases.], 
the patient provider communication system is an EHR system at the provider directly communicating with 25 PHR device [Diller: para. 0065 –flash kiosk system has USB port for receiving patient flash drive.].
	5.	wherein said synchronization of information between said patient provider communication system and said PHR device is selected from direct synchronization or remote communication, wherein the information on the said PHR device is updated directly in the direct synchronization, and the information on said PHR device is updated upon connection ... in the remote communication [Diller: para. 0056 - Flash database system permits comparisons and/or syncing of medical records and information between flash drive, the flash data management system, and physicians', hospitals', and pharmacies' application databases]. 

However, Diller does not explicitly disclose said other patient provider communication system is a PHR cloud frame work, said PHR cloud frame work having a rule based communication engine and a synchronization manager, said PHR cloud frame work 30 communicating directly with said PHR device. 

29WO 2015/036935 PCT/IB2014/064393Winbush teaches said other patient provider communication system is a PHR cloud frame work [Winbush para. 0027 – synchronization server may be implemented as a processor cloud.],
said PHR cloud frame work having a rule based communication engine [Winbush: para. 0027 - processor cloud includes a series of processors] and a synchronization manager [Winbush: para. 0027 - synchronization application],
said PHR cloud frame work 30 communicating directly with said PHR device.  [Winbush: para. 0031 - Communication between the synchronization application of the mobile device and the central synchronization application at the synchronization server may be conducted using a standard TCP/IP]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient record system of Diller/Borcher to include the other said patient provider communication system is at least one PHR cloud frame work, said PHR cloud frame work comprising of rule based communication engine and synchronization manager, said PHR cloud frame work 30 communicating directly with said PHR device as taught by Winbush in order to conveniently and automatically update a mobile device with the synchronization operation performed on a different device [Winbush: para. 0008 - if the mobile 
 
Further, it would have been obvious to one of ordinary skill in the art of web based mobile device communication before the effective filing date of the claimed invention to apply the cloud synchronization techniques taught by Winbush in the patient records environment in order to conveniently and automatically update a mobile device with the synchronization operation performed on a different device [Winbush: para. 0008 - if the mobile device is lost or is damaged, the central node would still have a record of all the user content as of the most recent synchronization operation and any replacement mobile device obtained by the user may be conveniently and automatically updated with the synchronization operation at the next timing (or at the user's initiation of the synchronization operation)].


As per claims 3, 9, 11 and 12, Diller/Borcher/Winbush disclose claim 2, discussed above. Diller also discloses:
3. 	wherein each set of data containers in said PHR device comprises a personal data container storing a patient provided medical record, an emergency data container storing limited medical data public access in an emergency situations, a health care provider provided data container(s) and an information container storing information on treatment method provided by said provider [Diller: paragraphs 37 and 67 – flash drive includes patient medical 
9.	wherein said information comprises medical data inputs including transcription, lab results, and diagnostics from a health provider, each stored in information sets spanning at least one container [Diller: para. 0014 - the preformatted flash drive comprises multiple preformatted data modules with each data module used for storing particular information; para. 0036 - the modules serve to separate, organize and securely store patient medical records and information; para. 0078 - personal medical information module can include information on the patient's medical history such as allergies to medicines or foods, medical conditions such as diabetes or heart disease, and medical declarations such as living wills.];
11.	wherein said data is stored on said PHR device and said EHR, and data on the EHR is configured to be 25 accessed by said PHR device directly ... without software installation on the PHR host to which the said PHR device is attached [Diller: para. 0065 –flash kiosk system has USB port for receiving patient flash drive.]; and
12.	wherein said PHR 30 Host is selected from computers, smartphones, laptops, tablets, virtual machine 31WO 2015/036935 PCT/IB2014/064393 or any electronic medium [Diller: para. 0042 - flash kit 110 further preferably includes home flash software system that that is loaded and resides on the patient's home computer system and is interoperable with USB flash drive.] and wherein the PHR Devices are chained with varying storage capacities and storage types [Diller: para. 0043 - universal flash system allows a patient to have multiple flash drives; in situations where the patient has more .
 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diller/Borcher/Winbush, further view of Thompson (U.S. Pat. No. 6,622,050 B2).

As per claim 6, Diller/Borcher/Winbush disclose claim 3, discussed above. Diller also discloses:
wherein said data container on said PHR device is encrypted [Diller: para. 0067 – preferably the medical records and information in the modules are encrypted.], and
wherein the data container is further subdivided to 25 organize health information into the Information container based on configurable parameters, for, information organization and classification [Diller: para. 0078 – personal medical information module can include information on the patient’s medical history, such as allergies and medical conditions, and medical declarations.]. 

Diller does not explicitly disclose an on-the-fly-encryption driver. However, Thompson teaches on-the-fly-encryption for patient data [Thompson: col. 7, ll. 7-11 – on the fly encryption is used to encrypt transmitted patient data]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient record system of Diller/Borcher in view of Winbush on-the-fly-encryption for patient data  in further view of Thompson in order to allow for differentiation of security levels when transferring patient information [Thompson: col. 3, ll. 48-53 -  encryption scheme allows for differentiation and classification of data at required or needed levels of security to securely transfer sensitive patient information.].


As per claim 10, Diller/Borcher/Winbush/Thompson disclose claim 3, discussed above. Diller also discloses wherein said synchronization of information between said patient provider communication system and PHR device is selected from direct synchronization or remote communication and wherein information on said PHR device is configured to be updated and synchronized, with transcript of the communication stored in the PHR device [Diller: para. 0056 - Flash database system permits comparisons and/or syncing of medical records and information between flash drive, the flash data management system, and physicians', hospitals', and pharmacies' application databases.].


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Diller/Borcher/Winbush, further view of Krishna et al. (U.S. Pat. Pub. No. 2014/0149599 A1), hereinafter Krishna.

As per claim 7, Diller/Borcher/Winbush disclose claim 2, discussed above. Diller/Borcher/Winbush also discloses:
communication 30 between said PHR device, said EHR system and said PHR cloud framework [Winbush para. 0027 – synchronization server may be implemented as a processor cloud; para. 0031 - Communication between the synchronization application of the mobile device and the central synchronization application at the synchronization server may be conducted using a standard TCP/IP.], 
wherein said PHR device 30 is configured to be accessed with 30WO 2015/036935 PCT/IB2014/064393 secure password, said secure password being a digital signature [Diller: para. 0044 – flash kit includes flash security card is used for authentication when viewing or sharing medical records.].
and wherein said communication is achieved employing embedded data structure that takes advantage of a globally unique identifier of the device [Diller: flash security pin can be used for authentication and access to encrypted data on flash drive; para. 0047 – flash kit includes flash security pin that can be used to access and view medical records stored on flash drive.]. 

Diller/Borcher/Winbush does not explicitly disclose an communication secured by an Application Programming Interface (API). However, Krishna teaches communication secured by Application Programming Interface (API) [Krishna: para. 0011 – system presents a unified API that simplifies and enables a consistent user experience; para. 0084 – NAaaS application services is a collection of lower level services with individual application programming interfaces (API); para. 0036 – system for translating requests and responses between different types of devices; system includes a NAaaS application server.]. 

communication secured by Application Programming Interface (API) in further view of Krishna in order to allow for a system that translates between different vendor devices [Krishna: para. 0004, 0009-a system that translates requests between different devices from different vendors.].

Further, it would have been obvious to one of ordinary skill in the art of  programming interfaces before the effective filing date of the claimed invention to modify the patient record system communication of Diller/Borcher/Winbush in the patient records environment to include communication secured by Application Programming Interface (API) as taught by Krishna in order to allow for a system that translates between different vendor devices [Krishna: para. 0009-a system that translates requests between different devices from different vendors.].


As per claim 8, Diller/Borcher/Winbush/Krishna disclose claim 7. Diller/Borcher/Winbush/Krishna also discloses:
wherein said globally unique identifier of said PHR device is used as a system key and the main identifier of the patient's health record [Diller: para. 0047 – flash kit includes flash security pin that can be used to access and view medical records stored on flash drive.], and
wherein the patient’s health record is linked to various secondary identifiers the patient has for different providers [Diller: para. 0054 – physicians and hospitals can have a security override allowing them to access records on flash drive.]. 


Response to Arguments

Applicant’s arguments filed 6 April 2021 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Borcher, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Diller, Borcher, Willems, Thompson, Winbush and Krishna, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (8 January 2021, 11 February 2020 and 16 November 2018), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
15 April 2021